11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ronald Edgar Lee, Jr.,                       * From the 104th District Court
                                              of Taylor County
                                              Trial Court No. 19309B.

Vs. No. 11-18-00140-CR                       * August 8, 2019

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect the following: “The age of
the victim at the time of the offense was 9 years,” and the “Statue for Offense” is
“22.021(a)(1)(B)(i), (a)(2)(B) Penal Code.” As modified, we affirm the judgment
of the trial court.